ITEMID: 001-112546
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: CYTACKA AND OTHERS v. LITHUANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Helen Keller;Isabelle Berro-Lefèvre;Paulo Pinto De Albuquerque
TEXT: The first applicant, Ms Renata Cytacka, is a Lithuanian national and lives in Jašiūnai, situated in Šalčininkai Region. Six other applicants, whose names appear in the annex, are members of the school council of the “Vilnius Region Lavoriškės Secondary School”.
On 9 February 2007 the Council of Vilnius District Municipality (a territorial public law entity, hereinafter “the municipality”) allowed a public school that was mostly attended by members of a Polish minority to be named after a famous historical figure and named it “Vilnius Region Lavoriškės Emilii Plater Secondary School”.
Subsequently the Government’s Representative in the Vilnius Region brought an action against the municipality for the annulment of the decision, maintaining that the Polish spelling of the name as “Emilii Plater” contravened the Law on State Language and grammar rules of Lithuanian language, which is the only official language in the country. For official names the Lithuanian spelling “Emilijos Pliaterytės” should have been used instead.
On 22 June 2007 the Vilnius Regional Administrative Court allowed the Government’s Representative’s action. Even if the spelling “Emilii Plater” was preferred by the Polish minorities living in the area, this did not remove the municipality’s obligation to comply with the legal requirements for the official naming of the public school.
On 15 April 2008, by a final decision, the Supreme Administrative Court dismissed the municipality’s appeal. The court concluded that in a case where the name of a historical figure was being used in the official name of a school (organisation/company), the rules of Lithuanian grammar applied.
Ms Cytacka, who was a staff member of the municipality, participated in the court hearing as a representative of this public institution before the courts.
As for the remaining six applicants, they have not brought any claims at the domestic level. Besides, no application signed by these applicants in their own name has been lodged with the Court, nor has any authority empowering Ms Cytacka to represent them before the Court been submitted. Their names were notified to the Court in a letter of 28 August 2009.
Article 22 of the Law on Administrative Proceedings (LAP) provides that persons who consider that their rights or interests protected by law have been infringed have a right to lodge a complaint with the administrative court.
Under Article 48 of the LAP, parties to the administrative proceedings shall also be the interested third parties, that is, those persons whose rights and obligations may be affected by a court’s decision in the case.
According to Articles 53 and 82 of the LAP, the parties to the proceedings (including the interested third parties) have a right, inter alia, to submit their observations, to oppose to the observations of the other parties, to submit requests, to present their statements at the hearing without a timelimit as to the length of their speeches.
